Citation Nr: 0809738	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968, including service in Vietnam from October 1966 to 
October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and an April 2006 Board 
remand.

In a June 2006 statement, the veteran raised a claim for 
entitlement to service connection for injury of the right 
ring finger.  This issue is referred to the RO for action 
deemed appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although substantial development, to include a prior Board 
remand, has already taken place in this appeal, the Board 
finds that remand is again required because not all of the 
directives in the prior remand have been satisfied.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that 
RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance).  Although the RO obtained 
clarification of the scope of the veteran's claim and 
provided appropriate notification, the RO has not yet 
attempted to verify the veteran's alleged stressors.

The veteran claimed entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007). 

In the April 2006 remand, the Board noted that although there 
was no PTSD diagnosis of record, the veteran had alleged a 
specific inservice stressor that the RO had not yet attempted 
to verify.  The Board thus requested that the RO attempt to 
obtain additional information regarding the stressor from the 
veteran and then request verification from the U.S. Army and 
Joint Services Records Research Center (JSRRC).  Although the 
RO requested additional information from the veteran, the RO 
did not attempt to verify the alleged inservice stressor.  
Such verification must now be completed.  Stegall, 11 Vet. 
App. at 271.

The Board also notes that after the supplemental statement of 
the case was issued, the veteran sent in 2 lay statements 
asserting additional stressors.  In June 2006, the veteran 
reported that a friend and fellow soldier, Sergeant Dugie, 
was shot and killed while they were on their way to the chow 
point.  The veteran stated that this occurred around March 
1967, during Operation Iron Train.  The veteran reported that 
his unit assignment during the incident was the 1st of 5th.  
The veteran also stated that he had no other information or 
evidence to provide.  In a September 2006 statement, the 
veteran reported that while south of Phu Bien on Highway 13, 
a personnel carrier ran over a land mine and killed 7 men.  
The veteran stated that he could not remember names and 
dates.  Although the land mine incident does not contain 
sufficient specific information to attempt verification, the 
incident regarding the death of Sergeant Dugie contains 
specific information such that verification by the JSRRC is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the file and 
prepare a summary of the veteran's claimed 
stressors, to include 1) that in May 1967 
(possibly the 16th, 17th, and 18th), while 
stationed in Vietnam with the Army's 
Battery B, 1st Battalion, 5th Field 
Artillery, 1st Infantry Division, his gun 
position was almost overrun and he was 
under heavy mortar fire, and 2) that in 
March 1967, during Operation Iron Train, 
and while stationed in Vietnam with the 
Army's Battery B, 1st Battalion, 5th Field 
Artillery, 1st Infantry Division, the 
veteran's fellow soldier and friend 
Sergeant Dugie, was shot and killed while 
they were on their way to the chow point.  
This summary, and all associated 
documents, must be sent to the JSRRC.  The 
RO must request that the JSRRC provide 
information which might corroborate the 
alleged stressors, to include, but not 
limited to, the March 1967 death of 
Sergeant Dugie and being under mortar fire 
in May 1967.  The RO must associate any 
response and/or additional records with 
the claims file.

2.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of the 
verified stressors, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a verified 
in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present. If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
The RO must take care to adjudicate the 
claim for entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



